DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on December 21, 2020 and May 26, 2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. ("Applications of the intramolecular Diels-Alder Reactions of Heterodienes to the Synthesis of Indole Alkaloids" Tetrahedron, 1986, Vol. 42, No. 11, pp. 2903-2910). 
Martin et al. disclose a process for preparing 3-methoxymethyloxy-1-propyn-3-ol [a compound having the claimed formula (4), wherein R is H and a is an integer of 1] comprising subjecting propargyl alcohol, i.e., 2-propyn-1-ol, [a compound having the claimed formula (1), wherein a is an integer of 1 ] to an alkoxymethylation with bromomethylmethyl ether [a compound having the claimed formula (3), wherein R is H and X is a halogen atom] in the presence of N,N-diethyl aniline [a compound having the claimed formula (2), wherein b and c are each an integer of 1] (see compound 15 on page 2905 and the paragraph bridging columns 1 and 2 on page 2907). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. ("Applications of the intramolecular Diels-Alder Reactions of Heterodienes to the Synthesis of Indole Alkaloids" Tetrahedron, 1986, Vol. 42, No. 11, pp. 2903-2910). 
Martin et al. disclose a process for preparing 3-methoxymethyloxy-1-propyn-3-ol [a compound having the claimed formula (4), wherein R is H and a is an integer of 1] comprising subjecting propargyl alcohol, i.e., 2-propyn-1-ol, [a compound having the claimed formula (1), wherein a is an integer of 1 ] to an alkoxymethylation with bromomethylmethyl ether [a compound having the claimed formula (3), wherein R is H and X is a halogen atom] in the presence of N,N-diethyl aniline [a compound having the claimed formula (2), wherein b and c are each an integer of 1] (see compound 15 on page 2905 and the paragraph bridging columns 1 and 2 on page 2907). 
Martin et al. differ from the instant claims 2, 13 and 14 in that Martin et al. do not disclose that the alkynol compound (1) and the dialkylaniline compound (2) are added dropwise to the halomethylalkyl ether compound (3) to proceed with the alkoxymethylation.   
However, Martin et al. do disclose adding the halomethylalkyl ether compound (3) dropwise to the alkynol compound (1) and the dialkylaniline compound (2) (see the last line of column 1 on page 2907 to line 3 in column 2 on page 2907).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found adding the alkynol compound (1) and the dialkylaniline compound (2) dropwise to the halomethylalkyl ether compound (3) to proceed with the alkoxymethylation a suitable alternative method of introducing the reactants into the .
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. ("Applications of the intramolecular Diels-Alder Reactions of Heterodienes to the Synthesis of Indole Alkaloids" Tetrahedron, 1986, Vol. 42, No. 11, pp. 2903-2910) in view of Berliner et al. (“Synthesis of Alpha-Halo Ethers From Symmetric Acetals and in situ Methoxymethylation of an alcohol”, Organic Syntheses, 2007, Vol. 84, pp. 102-110) and further in view of Lewis, Sr. (“recycling”, Hawley’s Condensed Chemical Dictionary, twelfth edition, 1993, p. 995).

Martin et al. disclose the invention as described above for claim 1, but differ from the instant claims 2, 13 and 14 in that Martin et al. do not disclose that the alkynol compound (1) and the dialkylaniline compound (2) are added dropwise to the halomethylalkyl ether compound (3) to proceed with the alkoxymethylation.   
However, Martin et al. do disclose adding the halomethylalkyl ether compound (3) dropwise to the alkynol compound (1) and the dialkylaniline compound (2) (see the last line of column 1 on page 2907 to line 3 in column 2 on page 2907).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found adding the alkynol compound (1) and the dialkylaniline compound (2) dropwise to the halomethylalkyl ether compound (3) to proceed with the alkoxymethylation a suitable alternative method of introducing the reactants into the process of Martin et al.   There would have been a reasonable expectation of success in obtaining the desired alkoxymethyl alkynyl ether compound (4), since Martin et al. had already shown that the alkoxymethylation process would successfully proceed with the same reactants in a different order of addition.  The change in the sequence of adding 
Martin et al. disclose the claimed invention as applied above for claims 1 and 2, but differs from claims 3, 11 and 16-18 in that Martin et al. do not disclose forming the halomethylalkyl ether compound (3) by reacting a dialkoxymethane compound of formula (5) with a halogenating agent (7) in the presence of a zinc compound (6).
Berliner et al. disclose a process for preparing α-haloethers [a halomethylalkyl ether compound (3)] comprising reacting halide donors [a halogenating agent (7)] and acetals [a compound having the claimed formula (5)] in the presence of catalytic zinc salts [a zinc compound (6)] (see the Discussion on page 106 and Tables 1 and 2 on page 107).   The α-haloethers are subsequently reacted in situ in a base-mediated reaction, which includes alkylation of an alcohol (see the Discussion on page 106 and Table 3 on page 108).

Martin et al. disclose the claimed invention as applied above for claims 1-3, but differs from claims 4, 12 and 16 in that Martin et al. disclose preparing the 3-methoxymethyloxy-1-propyn-3-ol using bromomethylmethyl ether as the starting halomethyl alkyl ether and do not disclose using other halomethyl alkyl ethers, in particular the halomethyl alkyl ethers disclosed in claims 4, 12 and 16.
Berliner et al. disclose that chloromethyl methyl ether and other α-haloethers are versatile reagents for protecting a variety of functional groups (see lines 1 and 2 on page 106).  Berliner et al. disclose a general method of using the α-haloethers [a halomethylalkyl ether compound (3)] for base-mediated alkylation of alcohols (see 
The skilled artisan would have expected success in substituting the α-haloethers starters of Berliner et al. for the bromomethylmethyl ether starter of Martin et al. because Berliner et al. teach that chloromethyl methyl ether and other α-haloethers including bromomethylmethyl ether are versatile reagents for protecting a variety of functional groups and Berliner et al. disclose a general method of using the α-haloethers for the base-mediated alkylation of alcohols.  The skilled artisan could have substituted any known α-haloether for the bromomethylmethyl ether starter of Martin et al. because Berliner et al. teach that α-haloethers are known to be suitable as starters for the base-mediated alkylation of alcohols.  The person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that other α-haloethers like bromomethylmethyl ether would successfully alkylate an alcohol to obtain the corresponding alkoxymethyl alkynyl ether compound.
Martin et al. disclose the claimed invention as applied above for claims 1-3, but differs from claims 5, 13, 17 and 20 in that Martin et al. disclose preparing 3-methoxymethyloxy-1-propyn-3-ol (an alkoxymethyl alkynyl ether compound) using diethyl aniline as the base for alkylation and do not disclose using other dialkyl anilines 
The skilled artisan would have expected success in substituting other dialkyl anilines for the diethyl aniline of Martin et al. because Martin et al. has shown that diethyl aniline, which is similar to the claimed other dialkyl anilines, is suitable as a base in the  base-mediated alkylation of propargyl alcohol, an alkynyl alcohol.   The person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make the substitution because the ordinarily skilled artisan would have predicted that other dialkyl anilines would be effective as a base in a base-mediated alkylation of an alkynyl alcohol to obtain the corresponding alkoxymethyl alkynyl ether compound.
Martin et al. disclose the claimed invention as applied above for claims 1-3, but differs from claims 6, 14 and 18 in that Martin et al. disclose preparing 3-methoxymethyloxy-1-propyn-3-ol ( an alkoxymethyl alkynyl ether compound) using propargyl alcohol (2-propyn-1-ol) as the alcohol for alkylation and do not disclose using other alkynyl alcohols as the alcohol for alkylation, in particular the other alkynyl alcohols disclosed in claims 6, 14 and 18.
The skilled artisan would have expected success in substituting other alkynyl alcohols for the 2-propyn-1-ol of Martin et al. because Martin et al. has shown that 2-propyn-1-ol, which is similar to the claimed alkynyl alcohols, is suitable as an alcohol in the base-mediated alkylation of propargyl alcohol, an alkynyl alcohol, with a α-haloether.   The person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make the substitution because the ordinarily 
Martin et al. disclose the claimed invention as applied above for claims 1-3, but differs from claims 7-10, 15 and 19 in that Martin et al. disclose preparing 3-methoxymethyloxy-1-propyn-3-ol (an alkoxymethyl alkynyl ether compound) using diethyl aniline (a dialkyl aniline) as the base for alkylation but do not disclose recovering and recycling the dialkyl aniline for subsequent alkoxymethylation as disclosed in claims 7-10, 15 and 19.
Lewis, Sr. discloses that recycling is the practice of returning a portion of the reaction products to the start of the system, either for the purpose of more efficient conversion of unreacted components or to reuse auxiliary materials that remain unchanged during processing (see the definition for recycling on page 995).  
The person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recycle the dialkyl aniline in the alkoxymethylation reaction of Martin et al. because the skilled artisan would have had a reasonable expectation that there would be unused reactants in the alkoxymethylation process of Martin et al. and that the dialkyl aniline would be unchanged.  The skilled artisan would have been motivated to use recycling as a means of recovering the dialkyl aniline of Martin et al. because based upon the disclosure of Lewis, Sr., the ordinarily skilled artisan would have recognized that recycling the dialkyl aniline and any unused reaction components back to the alkoxymethylation reaction will allow for the reuse of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699